Citation Nr: 1216660	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-40 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee strain, patellofemoral compartment with degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent for status post thyroidectomy with residual scar and hypothyroidism.



REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney at Law



WITNESS AT HEARINGS ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from February 1983 to July 1984 and in the Army from September 2007 to January 2009.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2009 rating decision, by the Lincoln, Nebraska, Regional Office (RO), which granted service connection for right knee strain, evaluated as 10 percent disabling; that rating action also granted service connection for status post thyroidectomy with residual scar and hypothyroidism, evaluated as 10 percent disabling.  In March 2010, the Veteran appeared and offered testimony at a hearing before the Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

On August 31, 2011, the Veteran appeared at the RO and afforded testimony at a videoconference hearing before the undersigned, sitting in Washington, D.C.  The Veteran accepted this hearing in lieu of an in-person hearing.  A transcript of that hearing is of record.  

The May 2009 rating action also granted service connection for left knee strain, and assigned a 10 percent disability rating.  The Veteran filed a notice of disagreement (NOD) with that decision in July 2009, and a statement of the case (SOC) addressing that issue was issued in August 2009.  However, in his substantive appeal (VA Form 9), received in October 2009, the Veteran indicated that he was only appealing the issue of an increased rating for right knee strain.  In another VA Form 9, received in March 2010, the Veteran indicated that he was only appealing the issue of an increased rating for residuals of status post thyroidectomy.  38 C.F.R. §§ 20.200, 20.202 (2011).  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially maintains that his service-connected right knee disorder and residuals of thyroidectomy are more disabling than the 10 percent disability ratings currently assigned.  

The Veterans Claims Assistance Act (VCAA) requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (1) (2011).  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2002).  The specific bases for remand are set forth below.  

A.  I/R-Right knee strain.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  

The Board notes that the Veteran's most recent VA examination of the right knee was in February 2009.  At that time, it was noted that there was crepitus and snapping/popping in the right knee.  There was tenderness to palpation anteriorly, posteriorly, subpatellar and medially.  X-ray showed a normal right knee.  The diagnosis was right knee strain.  

Subsequent VA progress notes indicate that the Veteran continued to receive clinical evaluation and treatment for the right knee, including physical therapy.  A July 2009 VA progress note indicates that the Veteran still had pain that limited his activities and his ability to tolerate strengthening activities; it was noted that he had only made minimal progress with physical therapy.  

Of  record is the report of an MRI of the right knee, performed in July 2009, which revealed a nondisplaced horizontal medial meniscal tear, patellofemoral compartment degenerative changes and small knee joint effusion.  On August 18, 2009, the Veteran underwent right knee arthroscopy with partial knee meniscectomy of the posterior horn of the medial meniscus and debridement of scar tissue.  

During a clinical visit in October 2009, it was noted that the Veteran returned six weeks status post right knee arthroscopy with chondroplasty and meniscal debridement.  The Veteran stated that the knee felt improved from the surgery; however, he has noticed increased swelling over the knee over the past two weeks and felt the knee had become stiffer.  The assessment was six weeks status post right knee chondroplasty and medial partial meniscectomy.  

During his August 2011 hearing, the Veteran testified that his right knee pain had increased in severity since his August 2009 surgery.  The Veteran indicated that he had experienced some relief from pain immediately following the surgery; however, in the last year, the pain has returned and is so severe that it wakes him up at night.  He described the pain as a sharp and stabbing pain.  The Veteran reported that the right knee is also weaker and he experiences some giving away of the knee.  The Veteran indicated that he has lost out on various employment positions because of his knee disorder.  

In light of the length of time since the last VA examination of the service-connected right knee disability, the Veteran's subsequent knee surgery, as well as his recent contentions regarding the current severity of his symptomatology, the Board finds that another VA orthopedic examination is necessary to evaluate the current level of severity of the service-connected right knee disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400(1997); Caffrey v. Brown, 6 Vet. App. 377, 381(1995); Green v. Derwinski, 1 Vet. App. 121, 124(1991) (VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one).  

B.  Residuals of thyroidectomy.

The Veteran maintains that the residuals of his thyroidectomy are more severe than reflected by the 10 percent disability rating currently assigned.  The Veteran indicates that he suffers from emotional difficulties, mental sluggishness, sleepiness, and cold intolerance.  During his personal hearing in August 2011, the Veteran indicated that he experiences recurring problems with constipation due to his thyroidectomy; he stated that the doctors have provided a fiber supplement to help relieve the problems but when he takes too much, it also causes problems.  The Veteran reported that he had to go back to school, but he experienced problems with fatigue, sluggishness, difficulty with concentration and problems with memory.  The Veteran related that the school made special accommodations in order for him to take the necessary examinations.  

The Board notes that Diagnostic Code 7903 provides ratings for hypothyroidism.  Hypothyroidism with fatigability, or; continuous medication required for control, is rated 10 percent disabling.  Hypothyroidism with fatigability, constipation, and mental sluggishness is rated 30 percent disabling.  Hypothyroidism with muscular weakness, mental disturbance, and weight gain is rated 60 percent disabling.  Hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness is rated 100 percent disabling.  38 C.F.R. § 4.119.  

The Board notes that the most recent treatment records associated with the claims file indicate that the Veteran's symptoms related to hypothyroidism may have worsened.  At this point, the level of severity of the Veteran's thyroid condition is unclear.  Complicating the matter is the fact that the Veteran has numerous diagnosed medical conditions, including hypertension, panic attacks, mental sluggishness, and bipolar disorder, which generally include some of the symptomatology enumerated in the applicable rating criteria of DC 7903.  
However, at this point it is unclear whether such symptomatology is attributable to the thyroid condition, or exists independently from and/or is unrelated to that condition.  

The Board notes that the most recent VA examination addressing the Veteran's thyroid condition was conducted in February 2009.  It has now been several years since the Veteran was last evaluated and a matter critical to the adjudication of initial and increased rating claims is identifying the current level of disability.  See Francisco v. Brown, 7 Vet. App. 55(1994), (where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, the Board believes that supplemental information is required prior to the adjudication of the claim on appeal and that a current evaluation of the Veteran's thyroid symptomatology would prove helpful in adjudicating the merits of the claim.  Moreover, and significantly, the Veteran's August 2011 hearing testimony suggests that his condition had gotten worse and that he has requested a new examination.  Therefore, a new and contemporaneous VA examination should be administered to determine the manifestations and level of severity associated with the Veteran's thyroid condition.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181(2007); Snuffer v. Gober, 10 Vet. App. 400, 403(1997); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  

Based upon the Veteran's testimony of mental sluggishness, difficulty concentrating and indicating that the school had to make special accommodations for him, the Board also finds that the veteran's Chapter 31 Vocational Rehabilitation records, may be relevant to the claims on appeal.  All current VA clinical records, not currently associated with the claims folder, should also be obtained prior to any further appellate review.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the AOJ for the following actions:  

1.  The AOJ should obtain the names and addresses of all medical care providers, including VA and non-VA providers, who have treated the Veteran for his right knee and thyroid disorders since February 2009.  After the veteran has signed the appropriate releases, any identified records of pertinent medical treatment should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If VA cannot obtain records identified by the veteran, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  The RO should also obtain the veteran's Chapter 31 Vocational Rehabilitation records.  

2.  The AOJ should schedule the Veteran for an examination to determine the current level of severity of his service-connected right knee disability.  The claims folder and a copy of the Remand must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary tests and studies should be performed.  

(a) Complete range of motion must be reported for the right knee, expressed in degrees.  The examiner should identify and describe the severity of all symptoms, including limitation of motion, and whether there is objective evidence of pain on motion.  If so, the examiner should identify to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use.  The examiner should equate such functional losses to additional degrees of limited motion (beyond that shown clinically).  

(b)  The examiner should also indicate whether there is recurrent subluxation or lateral instability of the right knee, and the severity of such symptoms, if shown. 

A complete rationale must be provided for the opinions expressed.  

3.  The AOJ should also schedule the Veteran for an examination to determine what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected hypothyroidism.  The claim's folder and a copy of this Remand should be made available to the examiner in conjunction with the examination.  All necessary tests should be conducted.  Specifically, the examiner should indicate whether the Veteran's hypothyroidism produces any symptoms required for a higher rating such as fatigability, constipation, mental sluggishness, muscular weakness, mental disturbance, weight gain, cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  The examiner should also indicate any symptoms of the Veteran's status post thyroidectomy that is not listed above.  A complete rationale for any opinion offered should be provided.  

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder, and must indicate that it was sent to the Veteran's last known address of record.  If the Veteran fails to report to the scheduled examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  The RO should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268(1998).  

6.  Thereafter, the AOJ should readjudicate the claims on the basis of all evidence of record and all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC should address all ratings for the knee, including arthritis and other postoperative residuals.  Thereafter, the Veteran and his attorney should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  



